

EXHIBIT 10.3




ATHERSYS, INC.
NONQUALIFIED STOCK OPTION INDUCEMENT AGREEMENT




This Nonqualified Stock Option Inducement Agreement (“Agreement”) is made as of
January 31, 2020 (the “Date of Grant”) by and between Athersys, Inc., a Delaware
corporation (the “Company”), and Ivor Macleod (the “Optionee”) with respect to
the grant of a nonqualified stock option by the Company to the Optionee (the
“Grant”). This Grant is intended to be an inducement that is material to
Grantee, who is entering into employment with the Company, and to encourage
stock ownership by Grantee, thereby aligning Grantee’s interests with those of
the stockholders of the Company. This Agreement is intended to comply with Rule
5635(c)(4) of the Nasdaq Stock Market Listing Rules, which provide an exception
to the Nasdaq Stock Market Listing Rules’ shareholder approval requirement for
the issuance of securities with regards to grants to employees of the Company as
an inducement material to such individuals entering into employment with the
Company, and shall be administered and interpreted consistent with such intent.
Although this Grant and Agreement are not made pursuant to the Athersys, Inc.
2019 Equity and Incentive Compensation Plan (the “Plan”), any capitalized term
used herein but not defined herein shall have the meaning set forth in the Plan.


1.
Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, the Company grants to the Optionee as
of the Date of Grant an Option Right (the “Option”) to purchase Six Hundred
Thousand (600,000) Common Shares (the “Option Shares”). The Option may be
exercised from time to time in accordance with the terms of this Agreement.

2.
Type of Option. The Option is intended to be a nonqualified stock option and
shall not be treated as an Incentive Stock Option.

3.
Option Price. The Option Shares may be purchased pursuant to this Option at a
price of One Dollar and Thirty-Six Cents ($1.36) per Common Share, subject to
adjustment as hereinafter provided (the “Option Price”).

4.
Term of Option/Agreement. The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 7 hereof, shall
terminate and expire automatically and without further notice ten (10) years
from the Date of Grant.

5.
Right to Exercise.

(a)
Subject to Section 5(b) and (c), Section 7 and Section 11, the Option will vest
and become exercisable as provided in the attached Exhibit A, for so long as the
Optionee remains continuously employed with the Company or any Subsidiary. To
the extent the Option is exercisable, it may be exercised in whole or in part.
In no event shall the Optionee be entitled to acquire a fraction of one Option
Share pursuant to this Option. The Optionee shall be entitled to the privileges
of



NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


ownership, including dividends, only with respect to Option Shares purchased and
delivered to the Optionee upon the exercise of all or part of this Option.
(b)
Notwithstanding Section 5(a) above, the Option shall become immediately
exercisable in full, if at any time prior to the termination of the Option, a
Change in Control shall occur.

(c)
Notwithstanding Section 5(a) above, if the Optionee should die or become
permanently disabled while in the employ of the Company or any Subsidiary, this
Option shall immediately become exercisable in full and shall remain exercisable
until terminated in accordance with Section 7 below. The Optionee shall be
considered to have become permanently disabled if the Optionee’s employment
terminates on account of the Optionee having become “permanently and totally
disabled”, as defined in Section 22(e)(3) of the Code.



2
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


6.
Notice of Exercise; Payment. To the extent then exercisable, the Option may be
exercised in whole or in part by written notice to the Company stating the
number of Option Shares for which the Option is being exercised and the intended
manner of payment. The date of such notice shall be the exercise date. The
Option Price shall be payable (a) in cash or by check acceptable to the Company
or by wire transfer of immediately available funds, (b) by actual or
constructive transfer to the Company of nonforfeitable, unrestricted Common
Shares that have been owned by the Optionee for more than six (6) months prior
to the date of exercise, (c) for exercises of Options that occur more than one
(1) year following the Date of Grant, by transfer to the Company of shares or
vested Options under this Agreement for the purchase of Common Shares having a
fair market value (net of the exercise price) at the time of exercise equal to
the portion of the Option Price for which such transfer is made, or (d) by a
combination of such methods of payment. The requirement of payment in cash shall
be deemed satisfied if the Optionee shall have made arrangements satisfactory to
the Company with a bank or a broker who is a member of the National Association
of Securities Dealers, Inc. to sell on the exercise date a sufficient number of
the shares being purchased so that the net proceeds of the sale transaction will
at least equal the Option Price plus payment of any applicable withholding taxes
and pursuant to which the bank or broker undertakes to deliver the full Option
Price plus payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business. As soon as
practicable upon the Company’s receipt of the Optionee’s notice of exercise and
payment, the Company shall direct the due issuance of the Option Shares so
purchased.

As a further condition precedent to the exercise of this Option in whole or in
part, the Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
Common Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.
7.
Termination. This Option shall terminate on the earliest of the following dates:

(a)
The date on which the Optionee ceases to be an employee of the Company or any
Subsidiary, if the Optionee’s employment with the Company or a Subsidiary is
terminated for Cause (“Cause” being defined as: (i) the commission of an act of
fraud, embezzlement, theft or other criminal act constituting a felony; or (ii)
the material breach of any provision contained in a written non-competition,
confidentiality or non-disclosure agreement between the Company or any of its
Subsidiaries and the Optionee);

(b)
Three (3) months after the Optionee ceases to be an employee of the Company or a
Subsidiary, unless the Optionee ceases to be such employee by reason of death,
permanent and total disability, Retirement or termination for Cause;

(c)
One (1) year after the death of the Optionee if the Optionee dies (i) while an
employee of the Company or a Subsidiary (in which case the Option becomes



3
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


immediately exercisable in full pursuant to Section 5(c) herein), (ii) within
the three (3) month period following a termination without Cause or (iii) within
the three (3) month period following Retirement;
(d)
One (1) year after the permanent and total disability of the Optionee if the
Optionee becomes permanently and totally disabled (as described in Section 5(c)
above) while an employee of the Company or a Subsidiary (in which case the
Option becomes immediately exercisable in full pursuant to Section 5(c) herein);

(e)
Five (5) years after the date that the Optionee shall Retire. For this purpose,
“Retire” (or similar terms) shall mean that the Optionee terminates the
Optionee’s employment by reason of the Optionee’s retirement entitling the
Optionee to early, normal or late retirement benefits under the provisions of
any retirement plan of the Company or its Subsidiaries in which the Optionee
participates (or if no such plan exists, at or after age sixty-five (65)); and

(f)
Ten (10) years from the Date of Grant.

8.
Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution. In no event will
any such award granted under this Agreement be transferred for value. This
Option may be exercised, during the lifetime of the Optionee, only by the
Optionee, or in the event of the Optionee’s legal incapacity, by the Optionee’s
guardian or legal representative acting on behalf of the Optionee in a fiduciary
capacity under state law or court supervision.

9.
Administration. This Section 9 shall apply to the Grant in lieu of Section 10 of
the Plan. This Agreement will be administered by the Compensation Committee of
the Board (or its successors) or a group of Board members consisting solely of
all of the members of the Board who meet the requirements for independence under
the Nasdaq Stock Market Listing Rules (the “Committee”). For purposes of this
Agreement and the Grant, any references to “Committee” in the Plan shall be
deemed references to the Committee as defined herein. The interpretation and
construction by the Committee of any provision of this Agreement and any
determination by the Committee pursuant to any provision of this Agreement or of
any notification or document related hereto will be final and conclusive. No
member of the Committee shall be liable for any such action or determination
made in good faith. In addition, subject to Section 17, the Committee is
authorized to take any action it determines in its sole discretion to be
appropriate subject only to the express limitations contained or referenced in
this Agreement, and no authorization in any section or other provision of this
Agreement is intended or may be deemed to constitute a limitation on the
authority of the Committee.

10.
Compliance with Law. This Option shall not be exercisable if such exercise would
involve a violation of any applicable federal, state or other securities law.

11.
Adjustments. This Option and the Option Shares subject thereto, and the other
terms and conditions of the grant evidenced by this Agreement, are subject to
mandatory



4
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


adjustment upon the same terms and conditions as those set forth in Section 12
of the Plan.
12.
Taxes and Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by the Grantee or another person under this
Agreement, the Grantee agrees that the Company will withhold any taxes required
to be withheld by the Company under federal, state, local or foreign law from
the Option Shares in an amount sufficient to satisfy the minimum statutory
withholding amount permissible (unless the Committee takes action subsequent to
the Date of Grant requiring such withholding amount to be paid by the Grantee in
cash). The Option Shares so retained shall be credited against any such
withholding requirement at the market value of such Common Shares on the date of
such withholding. In no event will the market value of the Common Shares to be
withheld pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the maximum amount of taxes or other amounts that could be required to be
withheld.

13.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Optionee with the Company or a Subsidiary shall not be deemed to have
been interrupted, and the Optionee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of the
Optionee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.

14.
No Employment Contract. This Option is a voluntary, discretionary award being
made on a one-time basis and it does not constitute a commitment to make any
future awards. This Option and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Optionee any right to continue employment with the
Company or any Subsidiary, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of the
Optionee.

15.
Information. Information about the Optionee and the grant of the Option to the
Optionee may be collected, recorded and held, used and disclosed for any purpose
related to the administration of this Agreement. The Optionee understands that
such processing of this information may need to be carried out by the Company
and its Subsidiaries and by third party administrators whether such persons are
located within the Optionee’s country or elsewhere, including the United States
of America. The Optionee consents to the processing of information relating to
the Optionee and the grant of the Option to the Optionee in any one or more of
the ways referred to above.

16.
Relation to Plan. This Grant has not been awarded pursuant to the Plan, but this
Grant and Agreement are subject to terms and conditions that are substantially
the same as those set forth in the Plan that are applicable to Option Rights.
Notwithstanding the foregoing, and for the avoidance of doubt, the Share
limitations and share counting and recycling rules set forth in the Plan shall
not apply with respect to the Grant. Notwithstanding anything in this Agreement
to the contrary, Grantee acknowledges and agrees that this



5
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


Agreement and the award described herein (and any settlement thereof) are
subject to the terms and conditions of the Company’s clawback policy (if any) as
may be in effect from time to time including to implement Section 10D of the
Exchange Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Shares may be traded) (the “Compensation Recovery Policy”),
and that relevant sections of this Agreement shall be deemed superseded by and
subject to the applicable terms and conditions of the Compensation Recovery
Policy from and after the effective date thereof.
17.
Amendments.

(a)
The Committee may at any time and from time to time amend this Agreement in
whole or in part; provided, however, that if an amendment to this Agreement
requires approval by the Stockholders in order to comply with applicable law or
the rules of the Nasdaq Stock Market or, if the Common Shares are not traded on
the Nasdaq Stock Market, the principal national securities exchange upon which
the Common Shares are traded or quoted, then, such amendment will be subject to
Stockholder approval and will not be effective unless and until such approval
has been obtained; provided further, that no amendment shall materially
adversely affect the rights of the Grantee under this Agreement without the
Grantee’s consent.

(b)
For the avoidance of doubt, except in connection with a corporate transaction or
event described in Section 12 of the Plan or in connection with a Change in
Control, the terms of this Agreement may not be amended to reduce the Option
Price of the Option Right, or cancel the Option if it is outstanding and
“underwater” in exchange for cash, other awards or Option Rights with an Option
Price that is less than the Option Price of the Optionee’s original Option
Right, without Stockholder approval. This Section 17 is intended to prohibit the
repricing of “underwater” Option Rights and will not be construed to prohibit
the kinds of adjustments described in Section 12 of the Plan. Notwithstanding
any provision of this Agreement to the contrary, this Section 17 may not be
amended without approval by the Stockholders.



6
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


18.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

19.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

20.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

21.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

22.
Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President, and any notice to the Optionee shall
be addressed to said Optionee at the Optionee’s address on file with the Company
at the time of such notice. Except as otherwise provided herein, any written
notice shall be deemed to be duly given if and when delivered personally or
deposited in the United States mail, first class registered mail, postage and
fees prepaid, and addressed as aforesaid. Any party may change the address to
which notices are to be given hereunder by written notice to the other party as
herein specified (provided that for this purpose any mailed notice shall be
deemed given on the third business day following deposit of the same in the
United States mail).

23.
Compliance with or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to the Optionee. This Agreement shall be
administered in a manner consistent with this intent and, for the avoidance of
doubt, in accordance with the terms that apply under Section 17 of the Plan.



[Remainder of page left blank intentionally]
    


7
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


Executed in the name and on behalf of the Company, at 3201 Carnegie Avenue,
Cleveland, Ohio, 44115, as of the 31st day of January 2020.
                            
ATHERSYS, INC.
                        


/s/ William O. Lehmann
Name: William O. Lehmann (BJ)
Title: President & COO
Inducement Grant


The undersigned Optionee hereby accepts the Option evidenced by this
Nonqualified Stock Option Inducement Agreement on the terms and conditions set
forth herein.




Dated: January 31, 2020                /s/ Ivor Macleod
Ivor Macleod




8
NAI-1510707263v3

--------------------------------------------------------------------------------



EXHIBIT 10.3


EXHIBIT A


Optionee Name:        Ivor Macleod
Option Shares Granted:    600,000
Award Type:            Nonqualified Stock Option
Option Price:             $1.36
Date of Grant:        January 31, 2020
Expiration date:        January 31, 2030


Vesting Schedule:


The Option will vest and become exercisable over a four-year period as follows,
subject to the Optionee’s continuous employment with the Company through each
applicable date: (1) with respect to 150,000 of the Option Shares, on the first
anniversary of the Date of Grant; and (2) with respect to the remaining 450,000
Option Shares, in substantially equal installments on each of the 12 quarterly
anniversaries of the first anniversary of the Date of Grant.






9
NAI-1510707263v3